Community National /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2014

                                     No. 04-14-00540-CV

                               Levi and Michelle MCKENZIE,
                                         Appellant

                                               v.

                             COMMUNITY NATIONAL BANK,
                                     Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 13-05-21843-CV
                      The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
       Panel:         Karen Angelini, Justice
                      Sandee Bryan Marion, Justice
                      Marialyn Barnard, Justice

        After considering appellants’ motion for rehearing and the response filed by appellee, we
GRANT appellant’s motion for rehearing, WITHDRAW our opinion and judgment of October
29, 2014, and REINSTATE this appeal on the docket of this court. The docketing statement filed
by Appellants indicates there is no reporter’s record. Therefore, we ORDER appellants to file
their brief on or before December 29, 2014.

It is so ORDERED on November 24, 2014.                                  PER CURIAM

ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court